Title: To George Washington from John Smith, 24 July 1798
From: Smith, John
To: Washington, George



Sir
Markett Street No. 236Philadelphia July the 24 1798

Many Ladys & Gentlemen who have seen my Vitrify’d paintings in staind Glass wish’d much for your portrait because it will ever be the same—likewise His Excellencys the Presedents Sir its the revival of a Art which as been lost for many centreys no time or climate can cause the least chainge in the colours and can be made cleane in a moment if dirted by insects—when pleasd in a roome like other Draings they have the aperence of ⟨fare⟩ Oil paintings but when fix’d in a Window guarded by wire lettice its transporent brilliancy exceeds every other kind of paintings if I am honored with your consent it will be the Greatest gratification there are very good likeness’s by Mr Steward & other from whome I flatter my self I shall be enabled to give satisfaction. Sir I am baging pardon for this liberty your Excellencys Most obt and most Hbe

John Smith



permis me to mention the teerms agreed on for each portrait fifty Dollers teen to be paid at the time subscribing and the remainer on receiving the picture.

